DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election (12/17/2020) without traverse of claims 12-20 is acknowledged.  The amendment to change the dependency of claim 1 (and claims 2-11) is acknowledged.  Claims 1-20 are examined in this Office Action.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
Claim 12, line 2 recites “n antennas” the “n” should be defined, for example as “a plurality of n antennas” (which matches the language of lines 3-4 of claim 16).

Claim 12, line 4 the recited “ “n” such PDA values” should be “ “n” number of such PDA”.

Claim 12, line 7, line 7 the recited “of that user” should be “of a corresponding user”.

Claim 12, lines 9-10 the recited “thereby resulting in” should be “thereby identifying”.



Claim 13, lines 1-2 the recited “further comprising obtaining the (PDA) values comprising:” should be “wherein obtaining the PDA values comprises:”.

Claim 13, line 3 the recited “computing “kth” column of the “U”” should be “computing the  “kth” column of the matrix “U”.

Claim 13, line 4 the recited “Hermitian function” should be “the Hermitian function”.

Claim 13 , line 6, the recited “where “v1” is eigen vector” should be “where “v1” is the eigen vector”.

Claim 13, line 9 the recited “is eigen vector” should be “is the eigen vector”.

Claim 16, line 2 the recited “by applying Interference” should be “by applying an Interference”

Claim 16, line 4 the recited “and effective channel matrices” should be “and the effective channel matrices”.



Claim 19, line 2 the recited “in a same sub-carrier” should be “on a same sub-carrier”.

Claim 20, line 3 the recited “IRC function” should be “the IRC function”.

Claim 20 line 3 the recited “by the plurality of” should be “by the” to match the language of claim 19.

Dependent claims 14-15, 17 are also objected since they depend on an objected claim
or claims.

Claim 1, line 1 the recited “claim 12 comprising” should be “claim 12 further comprising”.

Claim 1, lines 6-9 the recited “an (nx2) channel matrix”, “ a (n x n) unitary matrix”, “a (n x 2) partial diagonal matrix”, “precoder (2 x 2) unitary matrix” should be “an n x 2 channel matrix”,  “an n x n unitary matrix, “an n x 2 partial diagonal matrix”, “a 2 x 2 precoder  unitary matrix.

Claims 2, 5, 6, 7, 8, 9, 10, 11  recite limitations corresponding to those of claims 13, 16, 19, 20, 17, 18, (16&17), 18 and are objected to for the reasons indicated above.



 Dependent claims 3-4 are also objected since they depend on an objected claim
or claims.

 Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11, 17-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17, line 3, recites “computing a signal to noise ratio for a subset of the selected users”. It is unclear if a single signal to noise ratio is computed for the claimed “subset of selected users” or one signal to noise ratio is computed for each user of the subset of the selected users.

Line 4 recites “recording the computed signal to noise ratio and associated calculation corresponding to the subset of the selected users”. Here it is unclear what the 

Claim 18 is also rejected since it depends on claim 17.

Claim 20, lines 4-5 recite “and effective channel matrices of the selected users across the plurality of base stations”. It is unclear what constitutes the claimed “effective channel matrices”, claim 20 does not claim a definition for “effective channel matrices”.

Claim 1, lines 4-5 recite: “enabling one of the multiple users to transmit two data symbols through at least two antennas of a user equipment”.  Claim 1 has been amended to depend on claim 12.  
Does the “the multiple users” refers to the selected users (of line 11 of claim 12), as claimed it is unclear. Also it is unclear if the claimed “to transmit two data symbols through at least two antennas of a user equipment” further limits what is claimed in lines 11-15 were selected users are allowed to transmit “m” number of data symbols through two antennas (not at least two antennas as claimed in lines 4-5 of claim 1).
Dependent claims 2-11 are also rejected since they depend on rejected claim 1.

Claims 8, 10 recite limitations which correspond to those pointed out and rejected above in the rejection of claim 17.  Therefore claims 8, 10 are rejected based on the rationale used to reject claim 17.
Allowable Subject Matter
6.	Assuming the objections to claim 1 are overcome not by broadening the scope of claim 1 but by correcting the informalities pointed out above, claim 1 would be allowable over the prior art of the record.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al. (U.S. 2009/0252091) refer to Fig. 5b.
Taoka et al. (U.S. 2013/0287132) refer to Fig. 9
Maruta et al. (U.S. 2015/0131753) refer to Fig. 3-6.
Jongren et al. WO 2016/155758 refer to the entire document.
Dao et al. (U.S. 8.730.788) refer to the entire document.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/23/2021